Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





RAY WINN and PETER KAVOIAN,

                                    Appellant,

v.

FOUNTAINS INTERNATIONAL
GROUP, INC.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§



No. 08-10-00224-CV

Appeal from
 57th District Court

of Bexar County, Texas

(TC # 2009-CI-19854)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellants’s motion to dismiss this appeal because the trial court
granted their motion for new trial, and therefore, the appeal is moot.  We grant the motion and
dismiss the appeal.  See Tex.R.App.P. 42.3(a).


September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.